United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3852
                        ___________________________

                                    Cheryl Kelly

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

Four B. Corporation, doing business as Price Chopper; Modern Maintenance, Inc.

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: July 13, 2017
                               Filed: July 17, 2017
                                  [Unpublished]
                                  ____________

Before BENTON, BOWMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

       Cheryl Kelly appeals from an order of the District Court granting summary
judgment for the defendants in her removed personal-injury action arising out of a
slip-and-fall incident at a grocery store. After de novo review of the record, we
conclude that the evidence shows a genuine issue of material fact that precluded
summary judgment. See Pippin v. Hill-Rom Co., 615 F.3d 886, 889 (8th Cir. 2010)
(standard of review). The evidence, which included video surveillance footage of the
incident, would permit a finder of fact to conclude that one or both defendants were
negligent under Missouri law. See id. (recognizing the elements of a Missouri
negligence claim as a duty of care, a breach of that duty, and a proximately-caused
resulting injury); Smith v. Callaway Bank, 359 S.W.3d 545, 547 (Mo. Ct. App. 2012)
(“Whether a defendant’s conduct falls short of the standard of care is generally a
question of fact for the jury.”).

      Accordingly, we reverse the judgment and remand for further proceedings
consistent with this opinion.
                       ______________________________




                                        -2-